RenexabloPeha D, Rfed, Ooml.alon.z,
                    .~

4he O-mny      and the oentxoo4   be4w.o~ the aampr~‘.        reprosonto-
                                                        oonlrrsotaore mb.4
                                                       the npmeentet%rea~
                                                     same Ooagur~, bmm-
                                          by ax400   0t 4h0 wOtttiOn
                                           oa4erfn(l upOn the ~dutio.
                                                m,   in $h? said wn-


                             Co be auwexe& ~.a$&ier
          Thi ~rriktlan ‘1141~                                  cir.not
4&~“cip.+i#&+mplo~.      :og ad&
Ml..    u&de .4ha oun4x.atby
hi8 'OMpany.18',o~red      by the
ON=     #vlo      84 0md0 88~004~-0u4
                                   ia the'a~,tute&above.
lr e’:4
      1h~
        4rla
           eliir
             ~ :th 4a hih l
                          .e
                          tit~tea                    doIi.4
                                                         :o x p r a a a ly
           iatk$ktLoa‘or orrid. iirpirriiti iUi& u@ core tanoblo
lnol&d@'.the
to tlad.la4he 84ofutoaa neoea8arybpl+o~t&oa~?h would                         s
iwludo au* o~p~~t~io~.
            ~,
             ::_.                               ..




-oration       for'4he ooxvlooa   thud   pertwd.~m        boh*lf Of.hia
00ap.n~from dopo.itapsid in by.the xepreaento4iveahe hlroa
uh~gea in any roapQQt relo4lre to ths mo4ter~jhore~tiOr
                                                      dia-
ouaalon his relationtip       .40hla'ooppony or hia ‘4a4-         under
the deflai4~oa;~~   &an In the 84a4u40.     A Solu4ruotlea    of
the emplo~at..aIps4    8~404u4e uhlah reul6 bdaibhla     supor-
tt8.x wl4hln 4h6 4exynaet aueh Hatu48 would alao iP41tie
     oapoony whlgh   h&OS   148   esployeea 4hreW     148 em   tloa
x.     & U& Q
            o xlg e z llr
                      Ed aw do 1 ~6
                                  k4 liOWth a th
                                              t is
                                                 ra
the~lntentlma? th* L@tiOtm.
         ~~~t~e~ioro~a~(1t~yadfl~d~t~~
Q+%Q~o fOhlo do p ir o a rMnt
                            ea tl
                                004f.w
                                     La tho oopooity
deger&kd in yew fo4t6z&Ii ,148SnS~OSWSS would not OCR
*Lth f
     4sh0
        p ~~+ea a o feex
                       lr9lown4               annoy    low.
           m lomx4uuu with yoke rowoat uo are ret-
"OF"    h r mr i44h
                  her & lo
                         wh tey
                              ho u
                                 lno lea 8nd
                                         edwe 4 nu4
lkha top,~%‘tlnd4he         ummr    here6l~nto~auinqairy,
u4iafaetoxy.                                                          .